DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
It is noted that the 101 rejection with respect to claim 15 is withdrawn in view of the amendments

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Meiyappan (US 2014/0340717) in view of Nagano (US 2015/0055187).

Regarding Claim 1, Meiyappan teaches a cloud server (Paragraph 13) comprising:
a memory to store address information of a user terminal device corresponding to a subscriber (Paragraphs 44, 64, and 73, wherein a user’s address information can be known with an associated device);
a communication device to receive fax data (Paragraph 13, wherein there is a cloud facsimile receive controls); and
a processor to:
receive the fax data for the subscriber corresponding to the user terminal device (Paragraphs 49 and 50, wherein the job is processed accordingly to the user’s, receiver’s, information),
control the communication device to notify the subscriber corresponding to the user terminal device a fax was received based on the address information of the user terminal device (Paragraphs 49 and 50, wherein the job is processed according to the user’s information).
Meiyappan does not teach receive a request from the subscriber corresponding to the user terminal device to output the received fax data, and 

Nagano does teach receive a request from the subscriber corresponding to the user terminal device to output the received fax data (Paragraphs 37, 38, 75, and 76. wherein the user selects the receiving mode and is notified accordingly to determine how to print a rejected document when the manual receiving mode is set), and 
control the communication device to transmit the received fax data to an image forming apparatus designated by the subscriber (Paragraphs 37, 38, 75, and 76. wherein the user selects the receiving mode and is notified accordingly to determine how to print a rejected document when the manual receiving mode is set).
Meiyappan and Nagano are combinable because they both deal with control of receiving facsimile data.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to combine the teachings of Meiyappan with the teachings of Nagano for the purpose of ensuring to properly receive and print the facsimiles that the user wants to print (Nagano: Paragraphs 12 and 13).

Regarding Claim 2, Meiyappan further teaches wherein the processor, in response to receiving address information of the image forming apparatus to be used by the subscriber from the user terminal device, is to store the received address information of the image forming apparatus in the memory (Paragraph 52, wherein a user can sign up for the service), and
the processor, in response to receiving the request to output the received fax data from the subscriber having the address information of the image forming apparatus, is to control the communication device to transmit the received fax data to the stored address information of the image forming apparatus (Paragraphs 49 and 50, wherein the job is processed according to the user’s information).

Regarding Claim 3, Meiyappan further teaches wherein the processor is to:
store option information including communication network information (Paragraphs 92 and 93, wherein proxy device information can be stored as well as notification methods), and


Regarding Claim 4, Meiyappan further teaches wherein the processor, in response to the fax transmission using the determined communication network failing, is to control the communication device to re-transmit the received fax data using a communication network different from the determined communication network (Paragraph 93, wherein an alternative device/network can be used if the file is not received).

Regarding Claim 5, Meiyappan further teaches wherein the processor, in response to receiving a fax output request including address information of an image forming apparatus from the user terminal device notified of the fax reception, is to control the communication device to transmit the received fax data to the address information of the image forming apparatus included in the fax output request (Paragraph 44, wherein the device information is known and the fax data is received accordingly).

Regarding Claim 6, Meiyappan further teaches wherein the processor, in response to receiving identification information of the subscriber from an image forming 

Regarding Claim 7, Meiyappan further teaches wherein the processor, in response to receiving a fax transmission request from a transmission-side user terminal device or a transmission-side image forming apparatus, is to determine whether a receiving side corresponding to the fax transmission request is a pre-registered subscriber, and is to control the communication device to notify the transmission-side user terminal device or the transmission-side image forming apparatus transmitting the fax transmission request of the determination result about whether the receiving side user is a pre-registered subscriber (Paragraphs 33, 44, and 64, wherein there are whitelist and spam filters).

Regarding Claim 8, Meiyappan further teaches wherein the processor is to control the communication device to notify the user terminal device corresponding to the subscriber of information corresponding to the fax data together (Paragraphs 64 and 65, wherein the device is made aware of a facsimile data), and
wherein the information corresponding to the fax data comprises at least one of transmission-side information, a preview image of the fax data, or image data corresponding to the fax data (Paragraphs 64 and 65, wherein the device is made aware of the facsimile data through the image).

Regarding Claim 9, the limitations are similar to those treated in and are met by the references as discussed in claim 1 above.

Regarding Claim 10, the limitations are similar to those treated in and are met by the references as discussed in claim 2 above.

Regarding Claim 11, the limitations are similar to those treated in and are met by the references as discussed in claim 3 above.

Regarding Claim 12, the limitations are similar to those treated in and are met by the references as discussed in claim 4 above.

Regarding Claim 13, the limitations are similar to those treated in and are met by the references as discussed in claim 5 above.

Regarding Claim 14, the limitations are similar to those treated in and are met by the references as discussed in claim 6 above.

Regarding Claim 15, the limitations are similar to those treated in and are met by the references as discussed in claim 1 above.

Regarding Claim 16, Nagano further teaches wherein the processor is to receive the request from the subscriber corresponding to the user terminal device to output the received fax data by receiving a selected option from the subscriber to output the received fax data immediately with no confirmation by the subscriber (Paragraphs 37, 38, and 47, wherein an automatic print mode can be set to automatically output the facsimile document).
Meiyappan and Nagano are combinable because they both deal with control of receiving facsimile data.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to combine the teachings of Meiyappan with the teachings of Nagano for the purpose of ensuring to properly receive and print the facsimiles that the user wants to print (Nagano: Paragraphs 12 and 13).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS PACHOL whose telephone number is (571)270-3433. The examiner can normally be reached M-Th: 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, George Eng can be reached on 571-272-7495. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS PACHOL/           Primary Examiner, Art Unit 2699